Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a  negative electrode for a lithium metal battery comprising: a negative current collector comprising a first and a second surface; an adhesive layer disposed on the first surface or both the first and second surface of the negative current collector, wherein the adhesive layer comprises a binder and a conductive material; and a lithium metal membrane disposed on a surface of the adhesive layer, wherein the adhesive layer is obtained by mixing the binder, the conductive material and a solvent to obtain a mixture, and coating the mixture on the first surface or both the first and second surface of the negative current collector using a doctor blade, wherein the binder is present in an amount ranging from 10 wt% to 30 wt% based on a total composition amount of 100 wt%, and the conductive material is present in an amount ranging from 10 wt% to 30 wt% based on a total composition amount of 100 wt%.
The prior art, such as Suzuki et al. U.S. Pub. 2005/0064289, teaches a negative electrode for a lithium metal battery (secondary battery; [0010]), comprising: a negative current collector (current collector 24’ [0165]); an adhesive layer disposed on one surface or both surfaces of the negative current collector and including a binder and a conductive material ( a thin adhesive layer including a conductive additive and binder; [0165]).  However, the prior art does not teach or suggest that the adhesive layer on the current collector including a binder, conductive material and solvent, wherein the binder is present in an amount ranging from 10 wt% to 30 wt% based on a total composition amount of 100 wt%, and the conductive material is present in an amount ranging from 10 wt% to 30 wt% based on a total composition amount of 100 wt%.  Therefore, the instant claims are patentably distinct from the prior art of record. 


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722